DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/27/2022 has been entered.

Response to Amendment
Applicant has amended claims 1, 13, 17, 20 and 21 in the amendment filed on 6/27/2022. Claims 1-21 are currently pending in the present application.

Response to Arguments
Applicant’s arguments filed on 6/27/2022 with respect to claims 1-21 have been fully considered and are persuasive. The objection and rejections of the claims in the last office action have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In claims: Please, replace claim 1 with the amended claim 1 as below.

	1. (Currently Amended) A computer-implemented method of generating a redundancy-reduced data set (RRDS) as output from a multi-dimensional data set (MDDS) provided as input, wherein the multi-dimensional data set (MDDS) can be processed as information in an information data system (IDS) implemented at least partly by a computer system, wherein the computer system includes one or more physical processors configured to execute executable code, wherein the computer-implemented method is implemented at least partly by the one or more physical processors of the information data system (IDS), and wherein the computer-implemented method comprises:
	obtaining, by the information data system (IDS), the multi-dimensional data set (MDDS), wherein the multi-dimensional data set (MMDS) includes a set of multiple dimensions, wherein each one of the dimensions of the multi-dimensional data set (MMDS) includes a set of input variables;
	obtaining, by the information data system, a set of responses (Y) for the multi-dimensional data set (MDDS), wherein each one of the responses in the set of responses (Y) is one or more quantifiable response values each representing one or more determined prediction values made based on the one or more dimensions of the multi-dimensional data set (MMDS) at least partly based on a perceived correlation between the one or more dimensions of the multi-dimensional data set (MMDS) and its one or more respective response values in the set of responses (Y);
	combining, by the information data system, the obtained multi-dimensional data set (MDDS) and the obtained set of responses (Y) as a combined multi-dimensional set of input data and its corresponding responses (X*Y);
	obtaining at least one assumption about distribution of (i) the obtained multidimensional data set (MDDS) and (ii) the obtained set of responses (Y) in the combined multidimensional set of input data and its corresponding responses (X*Y);
	estimating, by the information data system, a more relevant subset of the obtained multidimensional data set (MDDS), by processing the combined multi-dimensional set of input data and its corresponding responses (X*Y), based on the obtained at least one assumption about the distribution of: (1) the obtained multi-dimensional data set (MDDS) and (ii) the obtained set of responses (Y) in the combined multi-dimensional set of input data and its corresponding responses (X*Y); and
	reducing, by the information data system, the obtained multi-dimensional data set (MDDS) based on the estimated more relevant subset of the obtained multi-dimensional data set (MDDS) thereby generating [[the]]a redundancy-reduced data set (RRDS) as output from the input multidimensional data set (MDDS).

Allowable Subject Matter
Claims 1-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After conducting different searches in PE2E - SEARCH, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
	“obtaining the multi-dimensional data set (MDDS), wherein the multi-dimensional data set (MMDS) includes a set of multiple dimensions, wherein each one of the dimensions of the multidimensional data set (MMDS) includes a set of input variables;
	obtaining a set of responses (Y) for the multi-dimensional data set (MDDS), wherein each one of the responses in the set of responses (Y) is one or more quantifiable response values each representing one or more determined prediction values made based on the one or more dimensions of the multi-dimensional data set (MMDS) at least partly based on a perceived correlation between the one or more dimensions of the multi-dimensional data set (MMDS) and its one or more respective response values in the set of responses (Y);
	combining the obtained multi-dimensional data set (MDDS) and the obtained set of responses (Y) as a combined multidimensional set of input data and its corresponding responses (X*Y);
	obtaining at least one assumption about distribution of (i) the obtained multi-dimensional data set (MDDS) and (ii) the obtained set of responses (Y) in the combined multi-dimensional set of input data and its corresponding responses (X*Y);
	estimating a more relevant subset of the obtained multi-dimensional data set (MDDS), by processing the combined multi-dimensional set of input data and its corresponding responses (X*Y), based on the obtained at least one assumption about the distribution of: (i) the obtained multi-dimensional data set (MDDS) and (ii) the obtained set of responses (Y) in the combined multi-dimensional set of input data and its corresponding responses (X*Y); and
	reducing the obtained multi-dimensional data set (MDDS) based on the estimated more relevant subset of the obtained multi-dimensional data set (MDDS) thereby generating a redundancy-reduced data set (RRDS) as output from the input multi-dimensional data set (MDDS)”, as recited in the independent claims 1 and 17;
	“obtains each dimension of the multi-dimensional data set (MDDS) as one or more rows of one or more database tables stored in a database;
	represents each one of the rows of the database table as an original input vector in an original input space;
	uses a linear transformation to project each one of the original input vectors into a new corresponding input space as a corresponding input subspace of its original input space to generate multiple transformed input vectors;
	obtains each one of responses in a corresponding set of responses of the multi-dimensional data set (MDDS) as response data stored in one or more database tables stored in a database;
	represents the response data of the database table as an original response vector in an original response space;
	uses a linear transformation to project the original response vector into a new corresponding space as a corresponding response subspace of its original response space to generate at least one transformed response vector;
	maximizes mutual information between the multiple transformed input vectors and the transformed response vector by at least:
		generating a probably density function as a derivative of the data to obtain a sample covariance of the multiple transformed input vectors and the transformed response vector to obtain an original mutual information of the obtained multi-dimensional data set (MDDS);
		optimizing the obtained mutual information by at least partly using one or more Lagrange multipliers to impose one or more constraint optimization functions, to obtain an optimized mutual information between the multiple transformed input vectors and the transformed response vector; and
outputing the redundancy-reduced data set (RRDS) based on the optimized mutual information”, as recited in the independent claim 20; and
“obtaining the multi-dimensional data set (MDDS), wherein the multi-dimensional data set (MMDS) includes a set of multiple dimensions, wherein at least one of the dimensions of the multidimensional data set (MMDS) includes a set of input variables;
obtaining a set of responses (Y) for the multi-dimensional data set (MDDS), wherein each one of the responses in the set of responses (Y) is one or more quantifiable response values each representing one or more determined prediction values made based on the one or more dimensions of the multi-dimensional data set (MMDS);
obtaining at least one assumption about [[the]] distribution of: one or more of the following: (i) the obtained multi-dimensional data set (MDDS) and (ii) the obtained set of responses (Y); and
reducing, the obtained multi-dimensional data set (MDDS) based on the obtained at least one assumption”, as recited in the independent claim 21.

The dependent claims, bring definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        7/27/2022